Citation Nr: 1433716	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-45 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left leg peripheral neuropathy.

2.  Entitlement to service connection for left leg peripheral neuropathy secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension secondary to service-connected diabetes mellitus.

4.  Entitlement to a compensable rating for service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO) that, in relevant part, granted service connection for erectile dysfunction, rated at 0 percent from March 6, 2009.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2006 rating decision denied service connection for peripheral neuropathy of the bilateral lower extremities; the Veteran did not file a timely appeal.

2.  Evidence received since the April 2006 decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of doing so.

3.  The Veteran does not allege that his current left leg neuropathy is related directly to service; left leg neuropathy did not manifest during service, or within the first year after service or after the last date on which he could have been exposed to herbicides during service; his left leg neuropathy is also not related to his service-connected diabetes mellitus.

4.  The Veteran's penis is not deformed; he has been awarded special monthly compensation (SMC) for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the April 2006 denial of service connection for peripheral neuropathy of the bilateral lower extremities; the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Service connection for left leg peripheral neuropathy, secondary to diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  A compensable rating for service-connected erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.350, 4.1, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that discussion of the VCAA's impact on the matter of whether new and material evidence has been received to reopen a previously denied claim is unnecessary, as that matter is being granted; any notice errors or duty to assist omissions are harmless.

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims in letters dated in September 2006, April 2008, February 2009, and October 2008, prior to the April 2009 rating decision on appeal.  These letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, how VA determines disability ratings and effective dates.  

The Veteran's increased rating claim is on appeal from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board acknowledges that the STRs do not appear to include a separation examination.  Nonetheless, it finds that the absence of such records does not prejudice the Veteran's claims, as he does not allege that any of the claimed disabilities are related directly to his service or events therein.  Notably, he has consistently only advanced a secondary theory of entitlement.  VA has also made inquiries into any outstanding Social Security Administration (SSA) records, and received a negative response.  VA examinations were conducted in December 2006, March 2009, September 2010, and May 2012.  Together, these examinations are adequate for rating purposes (with respect to the matters being adjudicated on the merits), as they demonstrate familiarity with the record and relevant medical history, and the opinions therein are supported by complete rationales citing to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

New and Material Evidence

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to agency decisionmakers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The AOJ denied the Veteran service connection for peripheral neuropathy of the bilateral lower extremities in April 2006 on the basis that there was no current diagnosis for peripheral neuropathy of the lower extremities.  He was notified of the decision and his appellate rights, and did not file a timely appeal.  Thereafter, he claimed service connection for a left leg disability, diagnosed as peripheral neuropathy, as secondary to diabetes.  The AOJ denied that claim in April 2009 on the basis that evidence received since the prior April 2006 decision was not new and material, but its decision included a discussion of the merits.  The subsequent September 2009 statement of the case (SOC) and December 2011 supplemental statement of the case (SSOC) adjudicated the matter on its merits without addressing the matter of new and material evidence.  Consequently, the Board finds the AOJ has implicitly reopened the matter and denied it on its merits.

Since the April 2006 denial, postservice medical records have been associated with the record, along with VA examinations, which show the Veteran has a current diagnosis for left leg neuropathy (which has also been diagnosed as peripheral neuropathy or diabetic neuropathy).  Moreover, private diagnoses of diabetic neuropathy suggest there may be a relationship to his diabetes.  Accordingly, the Board finds that this evidence is neither cumulative nor redundant, and relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of doing so.  Therefore, the matter is reopened.

Service connection for left leg neuropathy.

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet.App. 439   (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On December 2006 VA examination, the Veteran complained of left foot numbness and tingling which spread to his ankle, and the right foot.  The examiner found his neuropathic complaints were not consistent with diabetic polyneuropathy, explaining that subjective vibration sensory loss implies large fiber involvement, but there was no clinical evidence supporting such involvement.  Furthermore, he stated diabetic polyneuropathy is distal and symmetric, which is not reflected in the examination results and the Veteran's complaints.  Finally, he noted that that the Veteran's blood sugar levels did not suggest diabetic polyneuropathy, which is caused by sustained elevated glucose levels.

A December 2006 VA nerve conduction study of the lower extremities was normal.  A contemporaneous needle exam was also normal.  However, the provider at the time noted that small fiber neuropathy was not excluded.  In November 2007, the Veteran was privately diagnosed with left side neuropathy.  On March 2009 VA examination, the examiner again found the Veteran's symptoms were not consistent with diabetic neuropathy, noting that the Veteran's diabetes was unlikely to cause his neuropathic symptoms due to minimal hyperglycemia and the fact that his diabetes had been of insufficient duration to cause significant vascular disease.  He also noted that diabetic neuropathy usually involves small and large fiber involvement, and found no evidence of large fiber peripheral neuropathy.

In April and July 2009, the Veteran was privately diagnosed with diabetes mellitus "with peripheral neuropathy."  In January 2010, he was privately diagnosed with diabetic peripheral neuropathy.  

On September 2010 VA examination, the Veteran's examination results and symptoms were again noted as inconsistent with diabetic peripheral neuropathy.  In May 2012, he received another VA neurological examination (specifically for diabetic neuropathy).  The examiner noted that he had been previously diagnosed with diabetic neuropathy, and complained of bilateral numbness and intermittent pain.  However, the examiner here also noted that diabetic neuropathy is generally distal and symmetric, and believed to be secondary to uncontrolled blood sugar causing neuronal damage, and found the Veteran's symptoms and examination results were inconsistent with such a diagnosis.

First, the Board notes, again, that the Veteran does not claim service connection on the basis that his disability is related directly to service, and has consistently only advanced a secondary theory of entitlement.  Nonetheless, the Board will briefly discuss the merits of a direct theory of entitlement.  STRs are silent as to any left leg injuries, complaints, or diagnoses.  Notably, the Veteran does not allege his symptoms began in service.  Therefore, service connection is not warranted on the basis that his neuropathy began in service and has persisted.  Though, as noted above, there is no separation examination of record, there is also nothing of record suggesting, nor does the Veteran allege, that his neuropathic symptoms began within close proximity to service; the first complaints are documented in 2006.  Therefore, although neuropathy is listed under 38 C.F.R. § 3.309(e) as a disease presumed to be due to herbicide exposure, and the Veteran's verified service in Vietnam entitles him to a presumption of such exposure, his neuropathic symptoms did not manifest within the requisite presumptive period (one year) from the last date to which he was presumptively exposed to herbicides during service; therefore, service connection is also not warranted on a presumptive basis.  38 C.F.R. § 3.307(a)(6)(ii).  
Turning to the Veteran's secondary theory of entitlement, the evidence clearly shows the Veteran has a current diagnosis for left-sided neuropathy, and also suggests that he has bilateral neuropathic symptoms of the lower extremities as well.  Moreover, he is also service connected for diabetes; therefore, the only remaining question is whether the two disabilities are related.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The only relevant medical opinions of record are those of the VA examiners, which are, notably, concurrent in finding the Veteran's neuropathy is not consistent with diabetic neuropathy, and therefore not related to his service connected disability.  As these opinions are supported by comprehensive rationales citing to medical principles and clinical data, the Board finds them highly probative.  Absent any medical evidence to the contrary, they are persuasive.  Therefore, service connection for left leg peripheral neuropathy as secondary to diabetes is not warranted.

Increased rating for erectile dysfunction

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Veteran's erectile dysfunction is rated under Diagnostic Code 7522, which assigns a maximum (and only available) rating of 20 percent for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Additionally, a footnote to Diagnostic Code 7522 indicates that whether special monthly compensation (SMC) is warranted for such disability should be considered.  Id.

The Veteran was granted SMC for his service-connected erectile dysfunction in a December 2010 rating decision; therefore, that issue is not before the Board.  Though he has not filed a claim for a higher rate of SMC, the Board also notes that the statutory scheme does not contemplate a higher rate for loss of use of a creative organ.  38 U.S.C.A. § 1114(k).  Therefore, the only remaining issue is whether a higher rating of 20 percent is warranted.  In that regard, the record includes several notations of erectile dysfunction, complaints of inability to maintain an erection, and prescriptions of medication to treat such dysfunction.  However, there is nothing of record which suggests, nor does the Veteran allege, that he has (at any point) had a deformity of the penis in addition to his loss of erectile power.  Therefore, an increased rating (to include staged increased ratings) is not warranted for erectile dysfunction at any point during the appeal period.

      Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence shows the Veteran's penis disability manifests only as loss of erectile power.  Therefore, the Board finds that the symptomatology and degree of disability shown are entirely contemplated by the rating schedule.  Furthermore, he has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.


ORDER

The Veteran's claim of service connection for left leg peripheral neuropathy, as secondary to service-connected diabetes, is reopened.  To that extent, the appeal is granted.

Service connection for left leg peripheral neuropathy as secondary to service-connected diabetes is not warranted.  A compensable rating for service-connected erectile dysfunction is not warranted.  The appeal is denied as to these claims.



REMAND

VA examinations were conducted in conjunction with the Veteran's claim of service connection for hypertension as secondary to diabetes in March 2009 and September 2010.  Both examiners opined that his hypertension was unrelated to his diabetes, but did not include any further explanation or rationale.  Therefore, these opinions are inadequate for rating purposes, and a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his hypertension.  Based on an examination, review of the entire record, and any tests or studies deemed necessary, the examiner should opine as to whether the Veteran's current hypertension is at least as likely as not (a 50 percent or better probability) caused or aggravated by his service-connected diabetes mellitus.  If the opinion is that it is not related to his diabetes, the examiner should identify a more likely etiology, and explain why that is so.  The examiner should also address the other medical opinions of record, and reconcile any discrepancies with their own opinion.

A complete rationale must accompany all opinions.

2.  Then, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 
	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


